82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard M. WILLMES, Appellant,v.UNITED STATES of America, Appellee.
No. 95-2745.
United States Court of Appeals, Eighth Circuit.
Submitted April 8, 1996.Decided April 16, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard M. Willmes, having pled guilty to conspiracy to manufacture and distribute methamphetamine, was sentenced to a prison term of 324 months and a five-year period of supervised release.   His conviction and sentence were affirmed on direct appeal.   The present appeal is taken by Willmes from the order of the District Court1 denying Willmes's 28 U.S.C. § 2255 motion for relief, in which Willmes claimed that in the proceedings attendant to his guilty plea and sentencing he was denied the effective assistance of counsel.


2
Having considered the briefs, the record on appeal, and the arguments of the parties, we conclude that the District Court did not err in finding that Willmes failed to show prejudice in his ineffective assistance of counsel claim.   Because no error of law appears, and because an opinion by this Court would lack precedential value, we affirm the order of the District Court on the basis of that Court's thorough and well-reasoned opinion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska